Citation Nr: 1639516	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-28 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from October 1971 to March 1974.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted service connection for GERD, assigning a 0 percent rating, effective January 2, 2004.  In August 2012, the RO granted an increased rating of 10 percent for the GERD, effective January 2, 2004.  The Veteran has not indicated that he is satisfied with this rating.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board remanded this case for additional development in December 2013.  The case is now returned for appellate review.

The Veteran has a separate appeal for service connection for a back disability, in which he has requested a Board videoconference hearing at the RO.  See May 2015 VA-Form 9.  A VA letter was sent to the Veteran in May 2015 noting his request for a videoconference hearing.  The Veterans Appeals Control and Locator System (VACOLS) also shows this separate appeal stream and notes the videoconference hearing request.  Since it appears that Veteran's request for a hearing for his service connection claim for a back disability is being processed, the Board will not address this issue in this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Per the Board's previous remand, the Veteran was provided with a VA examination to assess the present severity of his GERD in October 2014.  Since that time, however, evidence has been received indicating a potential worsening of the Veteran's GERD.  Specifically, an April 9, 2015 nursing outpatient note from the VAMC in Wichita notes that the Veteran had stated that his abdominal pain was getting worse.  He also noted on an April 7, 2015 VA nursing note from the VAMC in Wichita that he had ongoing issues with constipation.  For this reason, another examination is warranted to assess the present severity of the Veteran's GERD.

In addition, the April 7, 2015 VA nursing note from the VAMC in Wichita notes that the Veteran stated that he recently had been released from jail and had been seen at the Indianapolis VA for stomach issues.  These records should be obtained on remand, as well as any treatment records for the Veteran's time in jail.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any relevant treatment records pertaining to the GERD from the Wichita VAMC dated from April 2015 to present; and from the Indianapolis VAMC from January 2004 to present.

2.  Ask the Veteran to identify any additional, recent treatment he has received for his GERD, including any treatment he received while incarcerated.  Make reasonable efforts to obtain any records identified and notify the Veteran of any negative responses and what further steps VA will make concerning his claim.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to address the present severity of his GERD.  The VBMS file should be accessible to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the VBMS file.  All necessary tests should be performed.

Any pertinent lay history provided by the Veteran should be provided in the examination report and considered when providing conclusions and opinions.

The examiner is asked to identify, by diagnosis, any currently manifested gastrointestinal disorder, describing the symptomatology and impairment associated with the diagnosed disorder(s) to the extent possible.  The examiner should specifically discuss whether the Veteran's GERD is manifested by symptomatology such as: persistently recurrent epigastric distress; dysphagia; pyrosis; regurgitation; substernal arm or shoulder pain; diarrhea and constipation, vomiting, material weight loss, hematemesis, melena; and moderate anemia. 

The examiner is asked to assess overall, whether the Veteran's manifestations and symptoms of GERD are productive of considerable or severe impairment of health, describing the findings supporting that determination, to include referencing any daily or occupational impairment associated with the Veteran's service-connected GERD.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

4.  Readjudicate the claim of entitlement to an increased rating for GERD with consideration of all relevant evidence submitted since the April 2015 supplemental statement of the case.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




